Case 19-40883        Doc 359    Filed 03/01/19 Entered 03/01/19 14:28:05          Main Document
                                              Pg 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re:                                       )      Chapter 11
                                              )      Case No. 19-40883-659
 PAYLESS HOLDINGS, LLC, et al.,               )
                                              )      Joint Administration
                                              )
          Debtors.                            )

          NOTICE OF APPOINTMENT OF OFFICIAL UNSECURED CREDITORS'
                               COMMITTEE

          Pursuant to 11 U.S.C. § 1102(a), the United States Trustee hereby appoints the
 following creditors of the above-named jointly administered debtors to the Official Committee of
 Unsecured Creditors:


 Moda Shoe, Ltd.
 3601 AIA Tower Landmark East
 100 How Ming Street, Kun Tong                       Brookfield Property REIT, Inc.
 Kowloon, Hong Kong                                  Attn: Julie Minnick Bowden
 Attn.: Anthony Cox                                  350 N. Orleans, St., Ste. 3090
 (852) 2736-8093 (Phone)                             Chicago, IL 60654-1607
                                                     312-960-2707 (Phone)
 Xiamen C&D Light Industry Co, Ltd.
 Attn: Brian Metteldorf                              C and C Accord, LTD.
 14226 Ventura Blvd.                                 Attn: Jayne Neal
 Sherman Oaks, CA 91423                              Diba Far East LLC
 (818) 990-4800 (Phone)                              3630 Corporate Trail Dr.
                                                     Earth City, MO 63045
 Simon Property Group, Inc.                          314-209-0150 x 130 (Phone)
 Attn: Ronald Tucker
 225 W. Washington Street                            Yaquelin Garcia
 Indianapolis, IN 46204                              1115 Monterey Street
 317-263-2346 (Phone)                                Bakersfield, CA 93305

 Huge Development, Ltd.
 Attn: Jeffrey Tu
 2nd Floor, Eton Tower
 8 Husan Avenue
 Causeway Bay, Hong Kong
 886-4-2305-1789 (Phone)
Case 19-40883      Doc 359     Filed 03/01/19 Entered 03/01/19 14:28:05           Main Document
                                             Pg 2 of 2


                                              DANIEL J. CASAMATTA
                                              Acting United States Trustee

                                              PAUL A. RANDOLPH
                                              Assistant United States Trustee


                                      By:     /s/ Paul A. Randolph
                                              E.D.Mo #506384, AZ # 011952
                                              111 S. 10th Street, Suite 6.353
                                              St. Louis, MO 63102
                                              PH: (314) 539-2984
                                              FAX: (314) 539-2990
                                              Email: paul.a.randolph@usdoj.gov



                               CERTIFICATION OF SERVICE

         I certify that a true and correct copy of the foregoing document was filed electronically
 on this 1st day of March, 2019, with the United States Bankruptcy Court, and has been served on
 the parties in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s
 Electronic Mail Notice List.




                                              /s/ Kathy Lickenbrock
                                              Kathy Lickenbrock, Paralegal Specialist
